Case 5:19-cv-02243-GW-SK Document 15 Filed 07/08/20 Page1of1 Page ID #:125

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA JS-6

CIVIL MINUTES - GENERAL
CaseNo. ED CV 19-02243-GW (SK) Date July 8, 2020

 

 

Title Bhupinder Singh Brar v. Thomas Giles et al.

 

Present: The Honorable Steve Kim, United States Magistrate Judge

 

 

Connie Chung n/a
Deputy Clerk Court Smart / Recorder
Attorneys Present for Petitioner: Attorneys Present for Respondent:
None present None present

Proceedings: (IN CHAMBERS) ORDER RE: STIPULATION OF DISMISSAL

In light of the Parties’ Stipulation of Dismissal (ECF 14), this action is hereby dismissed
without prejudice.

IT ISSO ORDERED.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
